Citation Nr: 0414686	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  03-25 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Whether a June 1968 RO decision, which assigned a 
noncompensable rating for bilateral hearing loss with 
tinnitus, was based on clear and unmistakable error (CUE) in 
failing to assign a separate 10 percent rating for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to March 
1968.  

A June 1968 RO decision granted service connection and a 
noncompensable rating for bilateral hearing loss with 
tinnitus.  A January 1999 RO decision granted an increased 10 
percent rating for tinnitus effective from a July 1998 claim 
for an increased rating, and the RO continued a 
noncompensable rating for bilateral hearing loss.  The 
present appeal comes to the Board of Veterans' Appeals 
(Board) from a September 2001 RO decision which found that 
there was no CUE in the June 1968 RO decision in failing to 
assign a separate 10 percent rating for tinnitus.  The 
veteran is pursuing this CUE claim in an attempt to get an 
earlier effective date for the current 10 percent rating for 
tinnitus.

In February 2004, the veteran's representative asserted that 
the effective date for a separate 10 percent rating for 
tinnitus should be in July 1997 in light of the provisions of 
38 C.F.R. § 3.114 (effective date of awards based on changes 
in law and VA issue).  Such matter has not been developed for 
Board review, and it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

An unappealed June 1968 RO decision assigned a noncompensable 
rating for bilateral hearing loss with tinnitus.  Such RO 
decision was reasonably supported by the evidence then of 
record and prevailing legal authority, and the decision was 
not undebatably erroneous.


CONCLUSION OF LAW

There was no CUE in the June 1968 RO decision as to the 
noncompensable rating assigned for bilateral hearing loss 
with tinnitus.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 
3.105(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims there was CUE in a June 1968 RO decision 
which assigned a noncompensable rating for service-connected 
bilateral hearing loss with tinnitus; he maintains that a 10 
percent rating was then warranted for the tinnitus aspect of 
the condition.  The Board notes that, with respect to the CUE 
claim, the notice and duty to assist provisions of the law 
are inapplicable.  Livesay v. Principi, 15 Vet. App. 165 
(2001)

Final RO decisions are accepted as correct in the absence of 
CUE.  Where CUE is found in a prior RO decision, such 
decision will be reversed or revised and, for the purposes of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal or revision of the 
prior decision on the grounds of CUE has the same effect as 
if the decision had been made on the date of the prior 
decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law that, when called to the attention 
of later reviewers, compels the conclusion, with which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, it 
must be shown that the correct facts, as they were known at 
the time, were not before the adjudicator (disagreement as to 
how the facts should have been weighed will not suffice) or 
the law in effect at the time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  See Pierce v. Principi, 240 F.3d 1348 
(Fed.Cir. 2001); Baldwin v. West, 15 Vet.App. 302 (2001) and 
13 Vet.App. 1 (1999); Bustos v. West, 179 F.3d 1378 (Fed.Cir. 
1999); Link v. West, 12 Vet.App. 39 (1998); Caffrey v. Brown, 
6 Vet.App. 377 (1994); Damrel v. Brown, 6 Vet.App. 242 
(1994); Fugo v. Brown, 6 Vet.App. 40 (1993); Russell v. 
Principi, 3 Vet.App. 310 (1992).

At the time of the unappealed June 1968 RO decision, the 
evidence showed the veteran had bilateral hearing loss with 
tinnitus.  Given hearing test results at the time, the 
hearing loss aspect of the condition was noncompensable under 
the rating schedule criteria which were then in effect, and 
the veteran does not dispute this.  What the veteran does 
dispute is the RO's failure to give him a separate 10 percent 
rating for tinnitus at that time.  However, the rating 
criteria in effect at the time of the June 1968 RO decision 
provided that tinnitus was to be assigned a noncompensable (0 
percent) rating.  See 38 C.F.R. § 4.84b, Diagnostic Code 6260 
(1968).  Regulation in effect at that time provided that 
subjective complaints (including tinnitus) of brain disease 
due to trauma or of cerebral arteriosclerosis could be rated 
compensable; however, those disorders were not involved in 
the veteran's case.  See 38 C.F.R. § 4.124a, Diagnostic Codes 
8045, 8046 (1968).  Years after the June 1968 decision, 
Diagnostic Code 6260 underwent multiple revisions, including 
changes which now permit the current 10 percent rating for 
the veteran's tinnitus.  However, in reviewing a CUE claim, 
it is the law in effect at the time of the old decision which 
is determinative of any CUE, and the version of Diagnostic 
Code 6260 in effect at the time of the June 1968 RO decision 
simply did not permit a compensable rating for tinnitus.

Considering the evidence available at the time of the June 
1968 RO decision, along with the legal authority then in 
effect, the Board finds that such RO decision was reasonably 
supported by the evidence then of record and prevailing legal 
authority, and the decision was not undebatably erroneous.  
Under such circumstances, there was no CUE in the June 1968 
RO decision as to the noncompensable rating assigned for 
bilateral hearing loss with tinnitus, including the RO not 
then assigning a 10 percent rating for tinnitus.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105(a).  Thus the veteran's CUE claim 
must be denied.







ORDER

A June 1968 RO rating decision, which assigned a 
noncompensable rating for bilateral hearing loss with 
tinnitus, was not based on CUE in failing to assign a 
separate 10 percent rating for tinnitus.  Thus the CUE claim 
is denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



